Case 2:18-cv-00533-JES-UAM Document 19 Filed 03/13/19 Page 1 of 1 PageID 70



                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

ANNE        O’MALLEY-GORDON,
individually and as wife and
FRANK GORDON, individually
and as husband,

           Plaintiffs,

v.                                Case No:     2:18-cv-533-FtM-29UAM

THE UNITED STATES OF AMERICA
and FREDERICK JACKSON, in
his individual capacity,

           Defendants.


                                  ORDER

     This matter comes before the Court plaintiff’s Voluntary

Dismissal of Frederick Jackson (Doc. #16), filed March 13, 2019.

Plaintiff seeks to defendant Frederick Jackson only, who has not

yet entered an appearance in this case.         Therefore, the Court will

terminate this defendant.

     Accordingly, it is now

     ORDERED AND ADJUDGED:

     Defendant    Frederick   Jackson     is   deemed   dismissed   without

prejudice.    The Clerk shall terminate this defendant on the docket

and correct the caption of the case to reflect the dismissal.

     DONE and ORDERED at Fort Myers, Florida, this             13th    day

of March, 2019.




Copies:   Counsel of Record
